OPINION
By THE COURT:
Submitted on motion of the appellees to. dismiss the action for the following reasons, to wit:
1. No bond, as required by law, was furnished by the appellant.
2. No transcript of the record in the Common Pleas Court has been filed by the appellant.
The appeal being designated as one on law and fact, and being filed on November 14, 1944, the time for filing appeal bond has expired. This branch of the motion is well taken and the appeal on law and fact is ordered dismissed. However, the appeal will be allowed to stand on questions of law and the appellant is allowed thirty days from the filing of the entry journalizing this decision to file bill of exceptions, assignment of errors and briefs.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.